PER CURIAM.
Appellant seeks reversal of the sentence that departs from the sentencing guidelines. The transcript of the sentencing contains alleged grounds for the departure; however, the grounds were not placed in writing, nor is any transcript of the oral designation thereof signed or attached to the scoresheet as required in Boynton v. State, 473 So.2d 703 (Fla. 4th DCA 1985).
Accordingly, without specifically treating any of the alleged grounds for deviation we relinquish jurisdiction and remand the case to the trial court for thirty days with directions to put the grounds in writing or follow the other dictates of Boynton v. State, supra, and attach a signed transcript to the score sheet. In complying with the foregoing, we respectfully request the trial judge to reconsider the grounds relied upon in the light of any new case law that has been announced since the date of sentencing, some fifteen months ago.
DOWNEY, LETTS and HURLEY, JJ., concur.